Title: To John Adams from William Sumner, 22 March 1809
From: Sumner, William
To: Adams, John



To The Honble: Mr. AdamsSir
Boston March 22d. 1809

Inclosed is a Letter which I have this morning received from a particular Friend of mine, who is a Representative from the Town of Northhampton & Son in Law to the late Judge Henshaw, Mr. Bates who feels for you the highest respects.
Knowing the great weight which your opinions justly greatly have in the Community, & the evils which our Country has suffered from a misquotation of them; I thought it due from the friendship and respect I have always borne you to make this Communication; requesting if you think it proper, that you will favor me with a Copy of the Letters alluded to, to be used in such a manner as you shall direct; or that you will be pleased to honor me with a Communication, such, as the nature of the subject requires, and as shall be agreeable to your feelings and wishes.
I am unfortunately engaged to day or I should have done myself the Honor of waiting on you; this if you desire it, I shall have it in my power to do tomorrow—But being desirous that no evil should arise from any neglect of mine, I shall send this by a special Messenger who will wait your pleasure.
I have the honor to be Sir /  your Mo. Obt. & respectful Servant

Wm: H. Sumner
P.S. Since writing the above I have seen another Letter from Hampshire County, which mentions that Handbills purporting to contain extracts from your Letters are Secretly circulated by the Democrats in that County.

